Notice of Pre-AIA  or AIA  Status
`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16664,968 filed on 10/28/19.  Claims 1-18 remain pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen et al. (US 2014/0116870 A1).
As to claims 1, 10, Kaman et al. show an EV charging station (Fig. 1, 2, 9, 41, 42A, 42B) and an EV charging method comprises: a housing, at least one storage battery, a substantially flat panel, an array of photovoltaic modules and a control unit (Fig. 2, 9, 10, 41; ¶ 0138, 0164); and, wherein the housing is configured to enclose the at least one storage battery and is configured to receive electric power from a power grid (Fig. 9, 41; ¶ 0138, 0164, 0165); the substantially flat panel is attached to the housing (Fig. 9, 41); the array of photovoltaic modules are affixed to the flat panel and are configured to convert solar energy from sun light into electrical energy (Fig. 41; ¶ 0295, 0296), and transfer the electrical energy from the array of photovoltaic modules to the storage battery in the housing (Fig. 41; ¶ 0292, 0295, 0296, 0305); and the control unit is configured to: receive a first signal indicating the power grid is overloaded and not available to the EV charging station (Fig. 41, ¶ 0297, 0298); in response to receiving the first signal, determining whether the storage battery is charged (Fig. 41, ¶ 0297, 0298); and in response to the determination that the storage battery is charged and to the first signal having been received, switching the EV charging station to a charge mode where the storage battery is used, instead of the power grid, to charge an EV (Fig. 41, ¶ 0297, 0298; the storage battery can be used as a charger or supply power back to the power grid or can be charged from a power source (solar, power grid or energy auxiliary generator) when it is available).
As to claims 2, 11, Kamen et al. teach wherein the storage battery is configured to be charged by the power grid (Fig. 41, ¶ 0298).
As to claims 3, 12, Kamen et al. teach wherein the EV charging station further comprises a battery management system configured to monitor one or more of the storage batteries (Fig. 42B, ¶ 0304, 0305; at least one charger controller as a battery management system to monitor a percentage of battery energy storage capacity ).
As to claims 4, 13, Kamen et al. teach wherein the control unit is further configured to: receive a second signal indicating a charge percentage of the storage battery (Fig. 41, 42B; ¶ 0305); receive a light intensity value of the sun light (¶ 0297, 0298, if sufficient solar power is unavailable; the available solar power is not sufficient); and in response to receiving the second signal and the light intensity value, determining energy source to charge the storage battery, wherein the energy source is at least one of the power grid or the sun light (Fig. 41; ¶ 0297, 0298; charging the storage battery or battery banks from a power source when it is available (solar, power grid or energy auxiliary generator).
As to claims 5, 14, Kamen et al. teach wherein the control unit is further configured to: in response to receiving the first signal, determining whether a charge percentage of the storage battery is beyond a preset value (Fig. 41, 42B; ¶ 0305); and in response to the determination that the charge percentage of the storage battery is beyond the preset value and to the first signal having been received, switching the EV charging station to the charge mode where the storage battery is used, instead of the power grid, to charge the EV (Fig. 41, 42B, ¶ 0296,  0297, 0298, 0304; storage battery or battery banks can be a charger or be charged or supply excess energy to the power grid).
As to claims 6, 15, Kamen et al. teach wherein the array of photovoltaic modules is configured to produce an alternating current output (Fig. 42B, the solar power Fig. 42A produces an alternating current output).
As to claims 7, 16, Kamen et al. teach a first inverter electrically interconnecting the array of photovoltaic modules with the storage battery to convert alternating current from the array of photovoltaic modules into direct current at the storage battery (Fig. 42B; ¶ 0296, 0306, it is noted that to charge the battery banks a DC current is used from a conversion from the AC current generated by photovoltaic modules or solar panel array).
As to claims 8, 17, Kamen et al. teach wherein the array of photovoltaic modules is configured to produce a direct current output (Fig. 42B, ¶ 0296, 0306; it is noted that to charge the battery banks a DC current is used from a conversion from the AC current generated by photovoltaic modules or solar panel array).
As to claims 9, 18, Kamen et al.  teach a second inverter electrically interconnecting the storage battery with the EV to convert direct current from the storage battery into alternating current at the EV (Fig. 42B; 0296, 0306).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851